DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a heat exchanger assembly, classified in F25J3/04963.
II. Claims 10-11, drawn to a manufacturing method of a heat exchange assembly, classified in F25J3/0489.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process comprising the steps of “connecting .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions require a different field of search in addition to searching different classes/subclasses (i.e. electronic resources, or employing different search queries). Furthermore the prior art applicable to one invention would not likely be applicable to another invention, in this case the search for the method of Invention II would require additional search to that of the search required for the apparatus of Invention I. Stated differently, the prior art applicable to the apparatus of Invention I would not necessarily be applicable to the method of Invention II. Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions and embodiments, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.  However, in the present application, the prior art search is not coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a follow up voice-mail after a telephone conversation with Justin K. Murray (Reg. No. 57,995; phone: 713-624-8833) on 07/12/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-11 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 07/13/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/08/2020 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because of the use of phrases which can be implied, such as, “Disclosed in the present invention are” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the 
a) “means of connection components” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) per Paragraph 0050 as published the means for connection components include straight pipes and/or curved pipes.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitation of “a first group of pipelines” in line 4 renders indefinite the metes and bounds sought for protection of the claim because it is unclear whether the first group of pipelines include pipelines from the heat exchange fluid pipelines in line 3 or if it include pipelines additional to those in line 3. 
Similarly, the recitation of “a second group of pipelines” in line 7 renders indefinite the metes and bounds sought for protection of the claim because it is unclear whether the second group of pipelines include pipelines from the heat exchange fluid pipelines in line 6 or if it include pipelines additional to those in line 6. 
Similarly, the recitations of “a third group of pipelines” and “a fourth group of pipelines” in line 10 render indefinite the metes and bounds sought for protection of the claim because it is unclear whether the third and fourth groups of pipelines include pipelines from the heat exchange fluid pipelines in line 8 or if it include pipelines additional to those in line 8. 
For examination purposes and as best understood per Applicant disclosure claim 1 is interpreted as follows:
--1. A heat exchanger assembly, comprises a first heat exchanger and a second heat exchanger, and a subcooler; a first heat exchanger cold box, for accommodating the first heat exchanger and heat exchange fluid pipelines, with a first opening being disposed in a side of the first heat exchanger cold box, and a first group of the heat exchange fluid pipelines of the first heat exchanger extending through the first opening;
a second heat exchanger cold box, for accommodating the second heat exchanger and heat exchange fluid pipelines, with a second opening being disposed in a side of the second heat exchanger cold box, and a second group of the heat exchange fluid pipelines of the second heat exchanger extending through the second opening; 
a subcooler cold box, for accommodating the subcooler and heat exchange fluid pipelines, with a third opening and a fourth opening being  the heat exchange pipelines of the subcooler and a fourth group of the heat exchange pipelines of the subcooler extending through the third opening and the fourth opening respectively, 
wherein the first group of pipelines and the third group of pipelines are connected and encapsulated in a first thermally isolating casing, and the second group of pipelines and the fourth group of pipelines are connected and encapsulated in a second thermally isolating casing.--

Regarding Claim 9, the recitation of “the thermally isolating casing” in line 2 renders indefinite the metes and bounds sought for protection of the claim because it is unclear whether it refers to the first thermally isolating casing, the second thermally isolating casing or to some other thermally isolating casing. For examination purposes the recitation is interpreted as --each one of the first and second thermally isolating casings--.
Claims 2-9 are also rejected based in their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. - (US5355682), in view of Moeller et al. - (US6948337), hereinafter referred to as “Agrawal” and “Moeller” respectively.

Regarding Claim 1, Agrawal discloses (Figure 1) a heat exchanger assembly (group of heat exchangers 1, 2 and 3, interpreted as an assembly since they are connected with each other via fluid lines in the air separation system shown in Figure 1), comprises a first heat exchanger (1, Column 2, line 34) and a second heat exchanger (2, Column 2, line 41), and a subcooler (3, Column 2, line 54); heat exchange fluid pipelines (portions of pipelines 310, 102, 200, 312, 110, 20 running through the heat exchanger 1) of the first heat exchanger (as shown in Figure 1); heat exchange fluid pipelines of the second heat exchanger (portions of pipelines 300, 400, 140, 144, 304, 410, 152 running through the heat exchanger 2); and heat exchange pipelines of the subcooler (portions of pipelines 162, 30, 700, 304, 312 running through the subcooler 3).
Agrawal fails to teach a first heat exchanger cold box and details thereof; a second heat exchanger cold box and details thereof; a subcooler cold box and details thereof; a first thermally isolating casing and details thereof and a second thermally isolating casing and details thereof.
However, Moeller teaches that components in air separation systems are typically large in size, the large size complicate transportation of these components from the manufacturer plant to the site of use (per Column 1, lines 36-44). Moeller thus further teaches that these components, such as heat exchangers and columns, are thermally insulated (per Column 1, lines 55-65) by employing individual cold boxes for accommodating the components, respectively, as to insulate the components from the environment (per Column 2, lines 6-11), and that the individual cold boxes are interconnected among one another via connecting boxes in which connecting lines (i.e. pipelines) run to also insulate the connecting lines from the environment (per Columns 5 & 7, lines 23-25 & 10-12 respectively). In particular, Moeller teaches that the modular arrangement of individually insulated components and pipelines via individual cold boxes allows for cold boxes that are smaller in size (since less components have to be accommodated therein) thus ultimately facilitating transportation of these components (per Column 2, lines 18-19) and ultimately also facilitating installation of these components at the site of use. The modular arrangement of these components will vary depending on the number of components (as shown at least in Figure 2, where individual components 5, 2, 3, 6, 7 are individually enclosed in a cold box 21, 22, 23, 24, 25, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Agrawal, by accommodating the first heat exchanger in a first heat exchanger cold box, by accommodating the second heat exchanger in a second heat exchanger cold box, by accommodating the subcooler in a subcooler cold box, and by accommodating the pipelines interconnecting the first heat exchanger, the second heat exchanger and the subcooler in thermally isolating casings, as taught by Agrawal, for the purpose of thermally insulating these components from the environment ultimately ensuring heat transfer efficiency while at the same time allowing for ease of transportation and installation of these components. 
Agrawal as modified would result in:
a first opening (opening that would allow for any one of the portion of pipelines 312, 110, and 20 to run through the heat exchanger 1 as intended by Agrawal’s Figure 1) being disposed in a side (schematically shown as bottom side of the heat exchanger 1 in Agrawal’s Figure 1) of the first heat exchanger cold box, and a first group (group of portions of the pipelines 312, 110, and 20) of the heat exchange fluid pipelines of the first heat exchanger;
a second opening (opening that would allow for any one of the portions of pipelines 304, 410 and 152 to run through the heat exchanger 2 as intended by Agrawal’s Figure 1) being disposed in a side (schematically shown as bottom side of the heat exchanger 1 in Agrawal’s Figure 1) of the second heat exchanger cold box, and a second group (group of portions of the pipelines 304, 410 and 152) of the heat exchange fluid pipelines of the second heat exchanger; 
a third opening (opening that would allow for any one of the portions of pipelines 162, 30, 700, 304, 312 to run through the subcooler 3 as intended by Agrawal’s Figure 1) and a fourth opening (opening that would allow for any other one of the portions of pipelines 162, 30, 700, 304, 312 to run through the subcooler 3 as intended by Agrawal’s Figure 1) being disposed in a side of the subcooler cold box, and a third group (group of portions of the pipelines 30, 162) of the heat exchange pipelines of the subcooler and a fourth group (group of portions of the pipelines 700, 304, 312) of the heat exchange pipelines of the subcooler;
a first thermally isolating casing (any one of the thermally isolating casings accommodating any one of the pipelines interconnecting the first heat exchanger, the second heat exchanger and the subcooler), and a second thermally isolating casing (any other one of the thermally isolating casings accommodating any other one of the pipelines interconnecting the first heat exchanger, the second heat exchanger and the subcooler). 

the first group of the heat exchange fluid pipelines of the first heat exchanger extending through the first opening;
the second group of the heat exchange fluid pipelines of the second heat exchanger extending through the second opening; 
the third group of the heat exchange pipelines of the subcooler and the fourth group of the heat exchange pipelines of the subcooler extending through the third opening and the fourth opening respectively.
However, a skilled artisan would have recognized that in Agrawal as modified there is only a finite number of identified, predictable solutions, as to the routing of the different pipelines through the respective cold box, that is, each individual pipeline can pass through the respective cold box via a respective individual opening, or group of pipelines can pass through the respective cold box via a common opening.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to rout each individual pipeline through the respective cold box via a respective individual opening, or to rout group of pipelines through the respective cold box via a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Agrawal, by trying to rout the heat exchange fluid pipelines of the first heat exchanger such that the first group of the heat exchange fluid pipelines of the first heat exchanger extend through the first opening; by trying to rout the heat exchange fluid pipelines of the second heat exchanger such that the second group of the heat exchange fluid pipelines of the second heat exchanger extend through the second opening; and by trying to rout the heat exchange fluid pipelines of the subcooler such that the third group of the heat exchange pipelines of the subcooler and the fourth group of the heat exchange pipelines of the subcooler extend through the third opening and the fourth opening respectively, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). 
 Agrawal as modified still fails to teach whether the heat exchange fluid pipelines of the first heat exchanger, the heat exchange fluid pipelines of the second heat exchanger, the heat exchange pipelines of the subcooler are accommodated in individual thermally isolating casings or if groups of pipelines between the pipelines of 
wherein the first group of pipelines and the third group of pipelines are connected and encapsulated in a first thermally isolating casing, and the second group of pipelines and the fourth group of pipelines are connected and encapsulated in a second thermally isolating casing.
However, a skilled artisan would have recognized that in Agrawal as modified there is only a finite number of identified, predictable solutions, as to thermally isolating the different fluid pipelines using thermally isolating casings, that is, each individual pipeline can employ its own thermally isolating casing  or group of pipelines can employ a common thermally isolating casing.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to for each individual pipeline to employ its own thermally isolating casing  or for group of pipelines to employ a common thermally isolating casing, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. efficient thermal isolation of the different pipelines, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Agrawal, by trying to thermally insulate the first group of pipelines and the third group of pipelines by 
Regarding Claim 2, Agrawal as modified teaches the heat exchanger assembly according to Claim 1 but fails to teach wherein the first heat exchanger cold box, the second heat exchanger cold box and the subcooler cold box are all installed on the ground. 
However, a skilled artisan would have recognized that in Agrawal as modified there is only a finite number of identified, predictable solutions, as to the installation location of the different components of the air separation plant, that is, the different components in the air separation plant can either be installed on the ground, above the ground, under the ground, on the sea, above the sea or under the sea.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to install the different components in the air separation plant on the ground, above the ground, under the ground, on the sea, above the sea or under the sea, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. efficient air separation, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Agrawal, by trying to install the first heat exchanger cold box, the second heat exchanger cold box and the subcooler cold box on the ground, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claims 3, 4, and 5, Agrawal as modified teaches the heat exchanger assembly according to Claim 2 but fails to teach wherein the third opening and the fourth opening are on two oppositely disposed sides of the subcooler cold box as to claim 3; wherein the third opening and the fourth opening are on the same side of the subcooler cold box as to claim 4, and wherein the third opening and the fourth opening are on two adjacently disposed sides of the subcooler cold box as to claim 5. 
However, Moeller further teaches that the cold boxes are cuboidal in shape since in this way the connections to the boxes and the lines through the walls of the boxes are easier to produce (per Moeller’s Column 3, lines 40-43) and further teaches that individual cold boxes are arranged such that the cold boxes between which many pipe connections and other connecting lines run are as close together as possible (per Moeller’s Column 7, lines 3-6). Given that cuboidal cold boxes inherently have six sides, a skilled artisan would have recognized that the position of the first opening, the second opening, the third opening, and the fourth opening would be selected as to best achieve the close-as-possible connections of the cold boxes.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Moeller, by trying to locate the third opening and the fourth opening on two oppositely disposed sides of the subcooler cold box as to claim 3; by trying to locate the third opening and the fourth opening on the same side of the subcooler cold box as to claim 4, and by trying to locate the third opening and the fourth opening on two adjacently disposed sides of the subcooler cold box as to claim 5, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 6, Agrawal as modified teaches the heat exchanger assembly according to Claim 1 and further teaches wherein the first heat exchanger and the second heat exchanger form a main heat exchanger in cryogenic air separation equipment (as shown in Agrawal’s Figure 1, heat exchangers 1 and 2 are the low and high pressure main heat exchangers, i.e. heat exchanges that supply compressed air to the high pressure and low pressure columns 5 and 6 in in the air separation plant of Figure 1).
Regarding Claim 7, Agrawal as modified teaches the heat exchanger assembly according to Claim 1 and further teaches wherein the first group and third group of pipelines, and the second group and fourth group of pipelines, are connected by means of connection components (connecting pipelines, per Moeller’s Column 5, lines 24-26).
Regarding Claim 8, Agrawal as modified teaches the heat exchanger assembly according to Claim 7 and further teaches wherein the connection components comprise a pipeline and/or a flange (at least a pipeline, as set forth in claim 7 above).
Regarding Claim 9, Agrawal as modified teaches the heat exchanger assembly according to Claim 1 and further teaches wherein a thermally isolating material (suitable thermal insulation material, per Moeller’s Column 2, lines 9-11 such as perlite, per Moeller’s Column 4, lines 59-60) is packed into each one of the first and second thermally isolating casings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cowans - (US 3302417 A) - 19670207, teaches a coupling arrangement between cryogenic refrigerator and heat load.
Allam - (US 3754406 A) - 19730828, teaches the production of oxygen.
Jones - (US 3919852 A) - 19751118, teaches a reliquefaction of boil off gas.
Beddome et al. - (US 4560398 A) - 19851224, teaches an air separation process to produce elevated pressure oxygen.
Rathbone - (US 4790866 A) - 19881213, teaches an air separation.
Bracque et al. - (US 5349827 A) - 19940927, teaches a process for the construction of a cryogenic unit for the separation of gas.
Agrawal et al. - (US 5355682 A) - 19941018, teaches a cryogenic air separation process producing elevated pressure nitrogen by pumped liquid nitrogen.
Grenier - (US 5412954 A) - 19950509, teaches an apparatus for cryogenic treatment, such as air distillation.
Bracque et al. - (US 5461871 A) - 19951031, teaches an installation for the distillation of air.
Wong et al. - (US 5896755 A) - 19990427, teaches a cryogenic rectification system with modular cold boxes.
Dubar - (US 5916260 A) - 19990629, teaches a liquefaction process.
Dubar et al. - (US 6250244 B1) - 20010626, teaches a liquefaction apparatus.
Bonaquist et al. - (US 5934105 A) - 19990810, teaches a cryogenic air separation system for dual pressure feed.
Guillard et al. - (US 6128921 A) - 20001010, teaches an air distillation plant comprising a plurality of cryogenic distillation units of the same type.
Guillard et al. - (US 6148637 A) - 20001121, teaches an air-distillation plant and corresponding cold box.
Schoenecker et al. - (US 20020062658 A1) - 20020530, teaches a process and device for production of oxygen and nitrogen.
Stringer et al. - (US 20030089126 A1) - 20030515, teaches an air separation units.
Moeller et al. - (US 20040035149 A1) - 20040226, teaches a method for producing an air separation installation.
Brigham et al. - (US 6910350 B2) - 20050628, teaches a nitrogen generator.
Moeller et al. - (US 6948337 B2) - 20050927, teaches a low temperature air fractionation system.
Brox et al. - (US 7516626 B2) - 20090414, teaches an apparatus for the low-temperature separation of a gas mixture, in particular air.
Howard - (US 7621152 B2) - 20091124, teaches a compact cryogenic plant.
Gentry et al. - (US 20110031861 A1) - 20110210, teaches a cryogenic insulation attachment.
Gibbon - (US 7954339 B2) - 20110607, teaches an apparatus for cryogenic air distillation.
Gauthier et al. - (US 8021464 B2) - 20110920, teaches a method and installation for combined production of hydrogen and carbon dioxide.
Higginbotham et al. - (US 20130118204 A1) - 20130516, teaches an integrated liquid storage.
Lochner et al. - (US 9170048 B2) - 20151027, teaches a device for the cryogenic separation of air.
Rampp - (US 9228778 B2) - 20160105, teaches a device for the low-temperature separation of air.
Davidian et al. - (US 20160298900 A1) - 20161013, teaches a process and apparatus for separating air by cryogenic distillation.
Rampp - (US 9816765 B2) - 20171114, teaches a piping module for air fractionation plant.
Saboda et al. - (US 20180209727 A1) - 20180726, teaches a structual support assembly for cold box structures in an air separation unit.
Cavagne et al. - (US 10920935 B2) - 20210216, teaches an insulated chamber and method for flushing such a chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763